DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/11/22 has been considered except the item listed as “LIST OF IBM PATENTS OR PATENT APPLICATIONS TREAD AS RELATED” has been crossed-off. There is no IBM applications or patents are found. A copy of form PTO-1449 is attached.

 Drawings
The drawings filed on 4/11/22 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,313,810 (Leobandung) in view of Cohen et al (7,327,476).
Claims 1-20 of the present application is similar to claims 1-10 of the patent except that the patent claims disclose a method for verifying semiconductor wafer, while the present claims disclose a system for verifying semiconductor wafer in which the use of a memory and one or more processors for process the functions of the steps as now claimed. 
Applicant is noted that using a memory and one or more processors for obtaining the thickness of a layer of a semiconductor wafer is well known in the art as taught by Cohen et al.
Cohen et al, from the same field of endeavor, figure 1 below discloses a method and system for measuring the thickness of a layer of semiconductor wafer which comprises a memory (14A) and a processor (14B) for obtaining a first measured data, a second measured data, analyzing the second measured data by interpreting it using the first data to thereby determine at least a thickness of the layer (column 2, lines 31-50). 

    PNG
    media_image1.png
    375
    704
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in patent claims a processing system which includes a memory and a processor as taught by Cohen et al because this is a known processing system which is known for collecting data, analyzing and determining the thickness.
Applicant is noted that there is only Double Patenting rejection in this application, the application will be allowed if a proper Terminal Disclaimer is filed.

REASONS FOR ALLOWANCE
Claims 1-13, 15-21 are allowed.
The closest reference found is Su et al (2013/0319612) which discloses a method for verifying semiconductor wafers (W), the method comprising: receiving a semiconductor wafer (W); obtaining a first set of measurement data for a wafer layer (W), the first set of measurement data comprising at least one previously recorded thickness measurement for one or more portions of the wafer layer (see measurement device 502 of figure 5 or previous thickness 612 of figure 6 or step 708 of figure 7); comparing the first set of measurement data to a second set of measurement data for the wafer layer (step 708 of figure 7), the second set of measurement data comprising at least one new thickness measurement for the one or more portions of the wafer layer (thickness measurement 610 of figure 6 or step 706 of figure 7) (par. [0045] and [0051)). However, Su et al fails to teach steps of “obtaining a first set of measurement data for a layer of the plurality of layer, the first set of measurement data comprising at least one thickness measurement for one or more portions of the layer that was recorded prior to at least one additional layer of the plurality of layers having been fabricated” and “comparing the first set of measurement data to a second set of measurement data for the layer, the second set of measurement data comprising at least one new thickness measurement for the one or more portions of the layer obtained after fabrication of the at least one additional layer.
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 11.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “obtaining a first set of measurement data for a layer of the plurality of layer, the first set of measurement data comprising at least one thickness measurement for one or more portions of the layer that was recorded prior to at least one additional layer of the plurality of layers having been fabricated” and “comparing the first set of measurement data to a second set of measurement data for the layer, the second set of measurement data comprising at least one new thickness measurement for the one or more portions of the layer obtained after fabrication of the at least one additional layer’, in combination with the rest of the limitations of claim 1.
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render limitations “compare the first set of measurement data to a third set of measurement data for the first feature, the third set of measurement data comprising at least one new thickness measurement for the one or more portions of the first feature; compare the second set of measurement data to a fourth set of measurement data for the second feature, the fourth set of measurement data comprising at least one new thickness measurement for the one or more portions of the second feature; determine the semiconductor wafer is an authentic wafer based on the third set of measurement data corresponding to the first set of measurement data and the fourth set of measurement data corresponding to the second set of measurement data ; and determine the semiconductor wafer is not an authentic wafer based on one or more of the third set of measurement data failing to correspond to the first set of measurement data, or the fourth set of measurement data failing to correspond to the second set of measurement data’, in combination with the rest of the limitations of claim 11.
Claims 2-10, 12-20 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noh et al (2017/0133280) discloses a method for fabricating substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            October 8, 2022